

AMENDMENT NO. 5 TO AMENDED AND RESTATED
REDUCING REVOLVING LOAN AGREEMENT



          This Amendment No. 5 to Amended and Restated Reducing Revolving Loan
Agreement (this "Amendment") dated as of October 11, 2000 is entered into with
reference to the Amended and Restated Reducing Revolving Loan Agreement dated as
of May 28, 1998 among Aztar Corporation ("Borrower"), the Banks party thereto,
Bankers Trust Company and Societe Generale, as Documentation Agents, Bank of
Scotland, Credit Lyonnais Los Angeles Branch and PNC Bank, National Association,
as Co-Agents, and Bank of America, N.A. (under its former name, Bank of America
National Trust and Savings Association), as Administrative Agent (the "Loan
Agreement"). Capitalized terms used but not defined herein are used with the
meanings set forth for those terms in the Loan Agreement.

          Borrower and the Administrative Agent, acting with the consent of the
Requisite Banks pursuant to Section 11.2 of the Loan Agreement, agree as
follows:

          1.     Increase to Permitted Distributions - Section 6.5. Section
6.5(d) of the Loan Agreement is amended to read in full as follows (with the
changed text underscored and in bold for the convenience of the reader):

               and (d) Distributions in the form of repurchases of Common Stock
for which the aggregate purchase price does not exceed either (i) $150,000,000
or (ii) when aggregated with all other Basket Expenditures made since the
Closing Date, the Aggregate Basket; provided no Default or Event of Default then
exists or would result therefrom;

          2.     Conditions Precedent. The effectiveness of this Amendment shall
be conditioned upon the receipt by the Administrative Agent of all of the
following, each properly executed by a Responsible Official of each party
thereto and dated as of the date hereof:

               (a)     Counterparts of this Amendment executed by all parties
hereto;

               (b)     Written consent of each of the Significant Subsidiaries
to the execution, delivery and performance hereof, substantially in the form of
Exhibit A to this Amendment; and

               (c)     Written consent of the Requisite Banks as required under
Section 11.2 of the Loan Agreement in the form of Exhibit B to this Amendment.

          3.     Representation and Warranty. Borrower represents and warrants
to the Administrative Agent and the Banks that no Default or Event of Default
has occurred and remains continuing.

          4.     Confirmation. In all other respects, the terms of the Loan
Agreement and the other Loan Documents are hereby confirmed.


          IN WITNESS WHEREOF, Borrower and the Administrative Agent have
executed this Amendment as of the date first written above by their duly
authorized representatives.



AZTAR CORPORATION


By: NEIL A. CIARFALIA      

   Neil A. Ciarfalia  Treasurer
    [Printed Name and Title]


BANK OF AMERICA, N.A., as Administrative Agent




By: JANICE HAMMOND        
    Janice Hammond
    Vice President


 

 

Exhibit A to Amendment

CONSENT OF SUBSIDIARY GUARANTORS


          Reference is hereby made to that certain Amended and Restated Reducing
Revolving Loan Agreement dated as of May 28, 1998 among Aztar Corporation
("Borrower"), the Banks party thereto, Bankers Trust Company and Societe
Generale, as Documentation Agents, Bank of Scotland, Credit Lyonnais Los Angeles
Branch and PNC Bank, National Association, as Co-Agents, and Bank of America
National Trust and Savings Association, as Administrative Agent (as amended, the
"Loan Agreement").

          Each of the undersigned hereby consents to the execution, delivery and
performance by Borrower and the Administrative Agent of Amendment No. 5 to the
Loan Agreement.

          Each of the undersigned represents and warrants to the Administrative
Agent and the Banks that there is no defense, counterclaim or offset of any type
or nature to the Subsidiary Guaranty, and that the same remains in full force
and effect.

Dated: October 11, 2000


HOTEL RAMADA OF NEVADA


By:     NED ARMSTRONG            
        Nelson W. Armstrong, Jr.
Title:  Vice President & Secretary



RAMADA NEW JERSEY, INC.


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             



AZTAR DEVELOPMENT CORPORATION


By:     NED ARMSTRONG            
        Nelson W. Armstrong, Jr.
Title:  Secretary                


ATLANTIC-DEAUVILLE INC.


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             



AZTAR INDIANA GAMING CORPORATION


By:     NED ARMSTRONG            
        Nelson W. Armstrong, Jr.
Title:  Vice President & Secretary










ADAMAR GARAGE CORPORATION


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             










AZTAR MISSOURI GAMING CORPORATION


By:     NED ARMSTRONG            
        Nelson W. Armstrong, Jr.
Title:  Vice President & Secretary






AZTAR INDIANA GAMING
CORPORATION, LLC

By:  Aztar Indiana
     Gaming Corporation,
     its Managing Member

By:   NED ARMSTRONG            
      Nelson W. Armstrong, Jr.
Title:Vice President & Secretary



RAMADA NEW JERSEY HOLDINGS CORPORATION


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             




AZTAR RIVERBOAT HOLDING
COMPANY, LLC

By:  Aztar Indiana
     Gaming Corporation,
     its Member

     Aztar Missouri
     Gaming Corporation,
     its Member

By:   NED ARMSTRONG            
      Nelson W. Armstrong, Jr.
Title:Vice President & Secretary



MANCHESTER MALL, INC.


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             





AZTAR MISSOURI RIVERBOAT GAMING COMPANY, LLC

By:  Aztar Missouri
     Gaming Corporation,
     its Managing Member

By:   NED ARMSTRONG            
      Nelson W. Armstrong, Jr.
Title:Vice President & Secretary

RAMADA EXPRESS, INC.


By:     NED ARMSTRONG            
        Nelson W. Armstrong, Jr.
Title:  Vice President & Secretary



 

ADAMAR OF NEW JERSEY, INC.


By:    NEIL A. CIARFALIA     
       Neil A. Ciarfalia
Title: Treasurer             



 



Exhibit B to Amendment

CONSENT OF BANK


          Reference is hereby made to that certain Amended and Restated Reducing
Revolving Loan Agreement dated as of May 28, 1998 among Aztar Corporation
("Borrower"), the Banks party thereto, Bankers Trust Company and Societe
Generale, as Documentation Agents, Bank of Scotland, Credit Lyonnais Los Angeles
Branch and PNC Bank, National Association, as Co-Agents, and Bank of America
National Trust and Savings Association, as Administrative Agent (as amended, the
"Loan Agreement").

          The undersigned Bank hereby consents to the execution and delivery of
Amendment No. 5 to the Loan Agreement by the Administrative Agent on its behalf,
substantially in the form of the most recent draft thereof presented to the
undersigned Bank.


Date: October 11, 2000




Bank of America N.A.       


[Name of Institution]


By  SCOTT L. FABER         
    Scott L. Faber
    Managing Director      
   [Printed Name and Title]





Date: October 6, 2000




Bank of Scotland           


[Name of Institution]


By  JOSEPH FRATUS          
    Joseph Fratus
    Vice President         
   [Printed Name and Title]







Date: October 11, 2000




Bankers Trust Company       


[Name of Institution]


By SUSAN L. LEFEVRE        
   Susan L. LeFevre
   Director               
   [Printed Name and Title]







Date: October 6, 2000




Fleet National Bank         


[Name of Institution]


By JOHN HARRISON           
   John Harrison
   Senior Vice President   
   [Printed Name and Title]








Date: October 11, 2000




Imperial Bank             


[Name of Institution]


By R. VADALMA              
   Ray Vadalma
   Senior Managing Director 
   [Printed Name and Title]





Date: October 11, 2000




PNC Bank National Association


[Name of Institution]


By GARY W. WESSELS         
   Gary W. Wessels
   Vice President          
   [Printed Name and Title]





Date: October 10, 2000




Societe Generale          


[Name of Institution]


By JANE VAN BRUSSEL       
   Jane Van Brussel
   Vice President         
[Printed Name and Title]


